Case 5:18-cr-00427-FJS Document 1 Filed 12/19/18 Page 1 of 8
Case 5:18-cr-00427-FJS Document 1 Filed 12/19/18 Page 2 of 8
Case 5:18-cr-00427-FJS Document 1 Filed 12/19/18 Page 3 of 8
Case 5:18-cr-00427-FJS Document 1 Filed 12/19/18 Page 4 of 8
Case 5:18-cr-00427-FJS Document 1 Filed 12/19/18 Page 5 of 8
Case 5:18-cr-00427-FJS Document 1 Filed 12/19/18 Page 6 of 8
Case 5:18-cr-00427-FJS Document 1 Filed 12/19/18 Page 7 of 8
Case 5:18-cr-00427-FJS Document 1 Filed 12/19/18 Page 8 of 8




                                                *Name Redacted
